Case 1:19-cv-00317-JAO-KJM Document 34 Filed 02/26/20 Page 1 of 1         PageID #: 187




  JUSTIN A. BRACKETT (HI Bar No. 9954)
  515 Ward Avenue
  Honolulu, HI 96814
  (808) 377-6778
  justinbrackettlaw@gmail.com

  Attorney for Plaintiff


                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII


   RONALD VIERNES,                            Case No: 1:19-cv-00317 JAO-KJM
   On behalf of himself and the Class,
                                              PLAINTIFF’S NOTICE OF
         Plaintiff,                           WITHDRAWAL OF MOTION TO
                                              CERTIFY A CLASS (ECF 32);
   vs.                                        CERTIFICATE OF SERVICE

   VELOCITY INVESTMENTS, LLC,                 Judge: Hon. Jill A. Otake

         Defendant.                           Trial: September 8, 2020


             PLAINTIFF’S NOTICE OF WITHDRAWAL OF THE
           PLAINTIFF’S MOTION TO CERTIFY A CLASS (ECF 32)


         Plaintiff withdraws his Motion to Certify A Class (ECF 32) at this time.

  Defendant has not filed any response to the Motion and a hearing has not been set.


         DATED this 26th day of February, 2020.

                                                           /s/ Justin A. Brackett
                                                           Justin A. Brackett, Esq.
                                                           Attorney for Plaintiff



                                          1
